Case: 10-60861     Document: 00511565993         Page: 1     Date Filed: 08/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2011
                                     No. 10-60861
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GUOBIN CUI,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 724 962


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        Guobin Cui, a native and citizen of China, applied for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). He asserted
that authorities forced his wife to have an abortion because the couple violated
China’s family planning policy and persecuted him because of his Christian
faith. The immigration judge (IJ) denied asylum and withholding of removal
because Cui was not credible and denied relief under the CAT because he failed



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60861    Document: 00511565993       Page: 2   Date Filed: 08/09/2011

                                   No. 10-60861

to allege treatment amounting to torture. The Board of Immigration Appeals
(BIA) affirmed the credibility finding and the denial of relief.
      Cui asserts that the IJ and BIA erred in determining that he was not
credible. He asserts that the Board “cherry-picked” inconsistent statements
without viewing his testimony in light of the totality of the circumstances and
all relevant factors as required by the REAL ID Act, 8 U.S.C. § 1158(b)(1)(B)(iii).
He asserts that his misstatements were simple mistakes made at a time when
he recalled many other details correctly.
      Additionally, Cui asserts that much of the confusion concerning his
statements can be attributed to clumsy translations by the interpreter and poor
questioning and recording by the asylum officer. Because he did not make these
arguments to the BIA, however, we lack jurisdiction to consider them. See 8
U.S.C. § 1252(d)(1); Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010)
(“[P]arties must fairly present an issue to the BIA to satisfy § 1252(d)’s
exhaustion requirement.”) (internal quotation marks and citation omitted).
      We review the factual findings of an immigration court for substantial
evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). “Under this
standard, reversal is improper unless we decide not only that the evidence
supports a contrary conclusion, but [also] that the evidence compels it.” Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citation omitted). Among the findings of fact that we review for substantial
evidence is the conclusion that an alien is not eligible for asylum, withholding
of removal, or relief under the CAT. Id.
      Pursuant to the REAL ID Act of 2005, “an IJ may rely on any
inconsistency or omission in making an adverse credibility determination as long
as the totality of the circumstances establishes that an asylum applicant is not
credible.”   Wang, 569 F.3d at 538 (internal quotation marks and citation
omitted); see also 8 U.S.C. § 1158(b)(1)(B)(iii). We will “defer therefore to an IJ’s
credibility determination unless, from the totality of the circumstances, it is

                                         2
   Case: 10-60861    Document: 00511565993      Page: 3   Date Filed: 08/09/2011

                                  No. 10-60861

plain that no reasonable fact-finder could make such an adverse credibility
ruling.” Wang, 569 F.3d at 538 (internal quotation marks and citation omitted).
      The adverse credibility finding here is supported by substantial evidence.
There were inconsistencies and implausibilities throughout the information
provided by Cui concerning his allegations of the forced abortion, his Christian
faith, and his persecution on account of his faith. Cui has not demonstrated that
“it is plain that no reasonable fact-finder could make . . . an adverse credibility
ruling.” Wang, 569 F.3d at 538 (internal quotation marks and citation omitted).
Accordingly, we defer to the findings of the BIA and the IJ that Cui’s testimony
was not credible and to the denial of asylum and withholding of removal. See id.
      Cui abandons any challenge to the denial of relief under the CAT by failing
to brief it.   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      PETITION DENIED.




                                        3